Dismiss and Opinion Filed October 28, 2020




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00904-CR

                        RICKY PIMIENTA, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the 282nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-12515-S

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                       Opinion by Justice Partida-Kipness
      On August 21, 2020, Ricky Pimenta signed a plea bargain agreement with the

State. Under the terms of the agreement, the State recommended a five-year sentence

in exchange for appellant pleading guilty to manufacturing more than four grams but

less than 200 grams of heroin and waiving his right to appeal. The trial court

followed the agreement, finding appellant guilty, assessing punishment at five years

in prison, and certifying this “is a plea-bargain case, and the defendant has NO right

of appeal” and that “the defendant has waived the right of appeal.” Appellant filed a

timely pro se notice of appeal with this Court.
       When an appellant waives his right to appeal as part of his plea bargain

agreement with the State, a subsequent notice of appeal filed by him fails to “initiate

the appellate process” and deprives this Court of jurisdiction. Lundgren v. State, 434
S.W.3d 594, 599, 600 (Tex. Crim. App. 2014). If the court of appeals lacks

jurisdiction, it must dismiss the appeal. See Jones v. State, 488 S.W.3d 801, 808

(Tex. Crim. App. 2016).

       The clerk’s record contains appellant’s plea bargain agreement, the trial

court’s judgment, and the trial court’s certification that appellant waived his right to

appeal. The plea bargain agreement states “With the Court’s approval, the defendant

herein states that he/she . . . [w]aives the right to appeal to the Court of Appeals.”

The plea bargain agreement was signed by appellant, his trial attorney, the State, and

the trial court.

       Under these circumstances, we have no other alternative than to dismiss this

appeal for want of jurisdiction.



                                            /Robbie Partida-Kipness/
                                            ROBBIE PARTIDA-KIPNESS
                                            JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
200904F.U05




                                          –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

RICKY PIMIENTA, Appellant                   On Appeal from the 282nd Judicial
                                            District Court, Dallas County, Texas
No. 05-20-00904-CR         V.               Trial Court Cause No. F19-12515-S.
                                            Opinion delivered by Justice Partida-
THE STATE OF TEXAS, Appellee                Kipness. Justices Schenck and
                                            Osborne participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 28th day of October, 2020.




                                      –3–